Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species. Applicants are required to elect a single species from rubber from polyacrylate rubber, polyorganosiloxane rubber and diene rubber. Applicants are also required to elect a single species of thermoplastic from either polyester or aromatic polycarbonate. The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species as all contain differing functional groups. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-6, 12, 13, 15, 16 and 18 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses and electronic resources, and employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations 
During a telephone conversation with Toyomi Ohara on 3-22-21 a provisional election was made with traverse to prosecute the invention of diene based rubber and aromatic polycarbonate, claims 1-6, 9, 12 and 14-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7, 8, 10, 11 and 13 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-6, 12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20130023618) in view of Takamido et al. (US 20150065651) both cited by the examiner.
           Miyake discloses graft copolymer thermoplastic compositions containing soluble fractions of as much as 1,000,000. Note preferred particle sizes of as little as 150 nm at paragraph 62as in claim 6. Note paragraph 2 and 121 for addition of polycarbonate and polyester. Note paragraph 143 for injection molding. The reference is silent regarding .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20130023618) in view of Takamido et al. (US 20150065651), both cited by the examiner for the reasons set out above and in view of Matsuoka et al. (US 20180030240), cited by applicants.
           The sodium content Miyakes’ composition as in claim 2 is not disclosed. Note paragraph 7 and 80 of Matsuoka et al. where acceptable levels of alkali metal in graft copolymers are disclosed to be 10 ppm or below to avoid degradation. It would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to adjust the alkali metal level content of the primary reference to 10 ppm as taught by Matsuoka et al. since Matsuoka et al implies that otherwise unacceptable degradation will result absent any showing of surprising or unexpected results.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takamido et al. (US 20150065651).

Synthetic example 1 of the reference discloses production of a polybutadiene rubber latex by butadiene polymerization in the presence of a phosphate emulsifier. While Synthetic example 1 does not use a persulfate as initiator, such is disclosed at pargraph 86 of the reference. While the reference doesn’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
5-11-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765